The question whether Foster's agreement to "board out the amount of the note" upon the happening of the contingency named could have been enforced, need not be considered, for the agreement has been fully executed. As both he and the defendant understood that the board was furnished and accepted in payment of the note, it was payment. Jameson v. Carpenter, 68 N.H. 62. Payment by the maker of a note prior to its transfer is a good defence to an action against him by an indorsee who took it after it became due, although he paid a full consideration for it and had no notice of the payment. Odiorne v. *Page 183 
Howard, 10 N.H. 343; Hill v. Huntress, 43 N.H. 480; Hardy v. Waddell,58 N.H. 460; Leavitt v. Peabody, 62 N.H. 185, 189.
Judgment for the defendant.
All concurred.